REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: Figure 5 is directly related to the claimed invention.

    PNG
    media_image1.png
    717
    765
    media_image1.png
    Greyscale

The independent claims recite: A User Equipment (UE) and a method in a UE 
for wireless communication, comprising:
	receiving first information, the first information being used for determining that Q1 subband(s) is(are) reserved in a first time-domain resource;

	transmitting second information, the second information being used for indicating the Q2 subband(s), and any one of the Q3 subband(s) being orthogonal to any one of the Q1 subband(s) in frequency domain,
	wherein a first carrier comprises both the Q1 subband(s) and the Q3 subband(s); the Q1, the Q2 and the Q3 are positive integers respectively; the first time-domain sub-resource belongs to the first time-domain resource; and the Q3 is not less than the Q2; the second information is used by a receiver of the second information to determine a second time-domain sub-resource to perform listening in the first carrier, or, the second information is used by a receiver of the second information to determine in the first carrier a possible subband to perform transmission.”
The prior art made of record Zhu (US 11, 166,306 B2) disclose: “receiving first 
information, the first information being used for determining that Q1 subband(s) is(are) reserved in a first time-domain resource; listening in a first time-domain sub-resource to determine Q2 subband(s) from Q3 subband(s) and transmitting second information, the second information being used for indicating the Q2 subband(s)”.
	Zhu teach “receiving scheduling signaling sent by a base station on a target bandwidth part, wherein the scheduling signaling carries frequency-domain resource indication information and parameter indication information, and the target bandwidth part is a bandwidth part capable of transmitting the scheduling signaling in a plurality of bandwidth parts.”

    PNG
    media_image2.png
    389
    1059
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    599
    951
    media_image3.png
    Greyscale

Salen et al. (US 10,873,423 B2) disclose a method and system for allocation 
of uplink control channel resource in unlicensed spectrum.  Salen et al. disclose  “receiving first information, the first information being used for determining that Q1 subband(s) is(are) reserved in a first time-domain resource; listening in a first time-domain sub-resource to determine Q2 subband(s) from Q3 subband(s) and transmitting second information, the second information being used for indicating the Q2 subband(s)”.


    PNG
    media_image4.png
    591
    899
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    451
    699
    media_image5.png
    Greyscale

The prior art made of record disclose: Yerramalli et al. (US 2015/0049715 A1) 
disclose “receiving first information, the first information being used for determining that Q1 subband(s) is(are) reserved in a first time-domain resource; listening in a first time-domain sub-resource to determine Q2 subband(s) from Q3 subband(s)”.

    PNG
    media_image6.png
    409
    619
    media_image6.png
    Greyscale

The prior art made of record Liu (US 11,160,042 B2) disclose: 
“receiving first information, the first information being used for determining that Q1 subband(s) is(are) reserved in a first time-domain resource; listening in a first time-domain sub-resource to determine Q2 subband(s) from Q3 subband(s)”.
Liu (US 11,160,042 B2) disclose a method includes: receiving synchronization block groups in an information transmission frequency band; determining a first frequency sub-band where a first synchronization block group is located, and determining first frequency-domain distribution information and first time-domain distribution information; determining a second frequency sub-band where a control resource set is located, calculating number of frequency sub-bands between the second frequency sub-band and the first frequency sub-band”.
The prior art made of record fail to disclose or fairly suggest in combination: 
“transmitting second information, the second information being used for indicating the Q2 subband(s), and any one of the Q3 subband(s) being orthogonal to any one of the Q1 suband(s) in frequency domain; wherein a first carrier comprises both the Q1 suband(s) and the Q3 suband(s); the Q1, the Q2 and the Q3 are positive integers respectively; the first time-domain sub-resource belongs to the first time-domain resource; and the Q3 is 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412